Opinion by
Head, J.,
The appellant in this case was the tenant of the Cornet Band, the appellant in the companion appeal, in which an opinion has this day been filed, ante, p. 145. The owner and the tenant were joined as parties defendant in the bill filed, and the decree went against both. Although separate appeals were taken, the questions involved were *152identical and the appeals were presented and argued on one set of paper-books. For the reasons given in the opinion referred to the decree will be modified to the extent there indicated and when thus modified is affirmed.